Exhibit 10.13

November 20, 2019

Mr. Jeffrey Andreson

[XXXXX]

[XXXXX]

Dear Jeff,

Ichor Systems, Inc. (the “Company”) and Ichor Holdings, Ltd. are pleased to
offer you a promotion to Chief Executive Officer with the Company. Should you
accept our offer, your home office will be in Fremont, CA reporting directly to
the board of directors (the “Board”) of the Company. The purpose of this letter
offer (this “Letter”) is to confirm with you the specifics of your offer,
consistent with the terms below. For the avoidance of doubt, the terms of this
Letter, if accepted, shall replace and supersede all prior offer letter
arrangements between you and the Company, including that certain offer letter
from the Company to you dated as of November 9, 2017 and that certain promotion
letter from the Company to you dated as of April 8, 2019.

Start Date

Your start date of hire is January 6, 2020 or another date as mutually agreed
upon.

Salary

Your base salary will be approximately $20,384.62 biweekly, which, when
annualized, is equivalent to $530,000 per year.

Incentive Bonus

You are eligible to participate in the Company’s performance incentive program.
This program is subject to the terms and conditions of the plan and at the
discretion of the Board. Your target bonus is 85% of your annual base salary.
This bonus is based on companywide financial metrics and successful completion
of established MBOs. This plan is subject to change at any time at the Company’s
discretion.

Equity Incentive

You will continue to be eligible to participate in the Company’s 2016 Omnibus
Incentive Plan, and will be granted new incentive equity grants under separate
cover substantially concurrently with your start date.

Benefits

Your participation in the benefit programs, including health and welfare, life
and disability, along with other offerings, will continue following your start
date. You will also be eligible to continue to participate in the 401(k)
Retirement Savings Plan.

Direct Deposit

As a condition of continued employment, you will be required to accept payment
of salary or wages by direct deposit or Pay Card.

Work Classification

Your position will be full-time, and is considered exempt for purposes of
federal wage-hour law, which means that you will not be eligible for overtime
pay.

Severance

Upon your separation from service with the Company for any reason, all
compensation and benefits due to you shall be governed by the Ichor Holdings,
Ltd. Select Severance Plan.

General.

Per company policy, your employment with the Company is at will. This means that
either you or the Company may terminate the employment relationship at any time,
with or without cause or notice.

 

--------------------------------------------------------------------------------

With respect to the nature of your employment relationship with the Company,
this Letter constitutes the full, complete, and final agreement between you and
the Company. Additionally, no element or elements of the compensation plan
listed above can be assigned or transferred by you to any other person, company,
or entity of any type.

This Letter shall be governed by the laws of the state of California.

This offer of employment, if not previously accepted by you, will expire three
days from the date of this Letter.

If you wish to accept this offer, please sign, date, and return the enclosed
copy of this Letter to the Human Resources Department. Please sign, date and
retain a copy for your records.

*  *  *  *  *

Signature Page to Follow

 

 

--------------------------------------------------------------------------------

 

Jeff, we are excited to have you continue with the Ichor team and trust that
this Letter finds you mutually excited about your new role with us! Should you
have any questions, please contact me at [XXXXX] or email if that is more
convenient.

Sincerely,

Tom Rohrs

Chief Executive Officer at the Company

ACKNOWLEDGEMENT

I, the undersigned, understand and agree to the terms and conditions of
employment set forth in this Letter. I understand and agree that the terms of
this Letter supersede any and all prior or contemporaneous agreements and/or
promises concerning the terms of my employment and that there are no other
promises, expressed or implied, concerning the terms of my employment with the
Company, other than those expressly set forth or reference herein.

 

/s/ Jeffrey Andreson

 

November 25, 2019

Jeffrey Andreson

 

Date

 

 

 

 

 

 

/s/ Tom Rohrs

 

November 25, 2019

Tom Rohrs

 

Date

Chief Executive Officer at the Company

 

 

 

 